FILED
                            NOT FOR PUBLICATION                             MAR 02 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


VINCENT JEROME GAITHER,                          No. 14-15718

               Plaintiff - Appellant,            D.C. No. 5:12-cv-00041-EJD

  v.
                                                 MEMORANDUM*
M. SEPULVEDA; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward J. Davila, District Judge, Presiding

                            Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       California state prisoner Vincent Jerome Gaither appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004), and we affirm.

      The district court properly granted summary judgment on Gaither’s claim

against Dr. Friederichs because Gaither failed to raise a genuine dispute of material

fact as to whether Dr. Friederichs was deliberately indifferent to his urology-

related complaints and his other serious medical conditions. See Farmer v.

Brennan, 511 U.S. 825, 837 (1994) (“[A] prison official cannot be found liable

under the Eighth Amendment . . . unless the official knows of and disregards an

excessive risk to inmate health[.]”); see also Toguchi, 391 F.3d at 1058 (a

difference of opinion concerning the appropriate course of treatment does not

amount to deliberate indifference to serious medical needs).

      The district court properly granted summary judgment on Gaither’s claim

against Dr. Sepulveda because Gaither failed to raise a genuine dispute of material

fact as to whether Dr. Sepulveda knew of and disregarded an excessive risk to

Gaither’s health in denying his inmate appeals. See Farmer, 511 U.S. at 837; see

also Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (explaining inmates

“lack a separate constitutional entitlement to a specific prison grievance

procedure”).

      The district court properly granted summary judgment on Gaither’s equal

protection claim because Gaither failed to raise a genuine dispute of material fact


                                          2                                       14-15718
as to whether defendants intentionally discriminated against him based on his

membership in a protected class. See Serrano v. Francis, 345 F.3d 1071, 1082 (9th

Cir. 2003) (requirements for § 1983 equal protection claim based on membership

in protected class).

      The district court properly dismissed Gaither’s claim against Dr. Chudy

because Gaither failed to allege sufficient facts to show that Dr. Chudy knew of

and disregarded an excessive risk to his serious medical needs. See Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (setting forth de novo standard of

review and explaining that although pro se pleadings are to be liberally construed,

a plaintiff must present factual allegations sufficient to state a plausible claim for

relief); see also Farmer, 511 U.S. at 837.

      AFFIRMED.




                                             3                                    14-15718